Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Lawson (Reg. No. 58,890) on 02/11/2011.

The application has been amended as follows: 

1.	(Currently Amended) A system for determining a severity level of a computing service, the system comprising:
an electronic processor configured to
receive telemetry data associated with one or more tenants of an online service, the online service providing services through a plurality of computing services;
calculate, based on the telemetry data, a number of accesses of each of the plurality of computing services during a predetermined time period by counting each access by a unique user during the predetermined time period;
for each of the plurality of computing services, assign a severity level to each computing service based on the number of accesses of each computing service during the predetermined time period relative to the number of accesses of another computing service included in the plurality of computing services during the predetermined time period; and
, 
wherein the electronic processor is configured to assign the severity level to each computing service based on the number of accesses of each computing service during the predetermined time period relative to the number of accesses of another computing service included in the plurality of computing services during the predetermined time period by calculating one or more percentile thresholds based on the number of accesses of each of the plurality of computing services and assigning the severity level to each of the plurality of computing services based on a comparison of the number of accesses of each of the plurality of computing services to the one or more percentile thresholds.  

2.	(Original) The system according to claim 1, wherein the plurality of computing services includes a plurality of application programming interfaces (APIs). 
3.	(Canceled)
4.	(Previously Presented) The system according to claim 1, wherein the electronic processor is configured to calculate the number of accesses for each of the plurality of computing services by counting each access by a unique non-synthetic user during the predetermined time period.
5.	(Original) The system according to claim 1, wherein the electronic processor is further configured to normalize the telemetry data based on at least one selected from a group consisting of a time of day, a day of a week, and a time of a year.  
6.	(Original) The system according to claim 1, wherein the predetermined time period is one selected from a group consisting of an hour, a day, and a month.  

8.	(Original) The system according to claim 1, wherein the severity level assigned to at least one of the plurality of computing services is a first severity level associated with first operating condition of the at least one of the plurality of computing services and wherein the electronic processor is further configured to assign a second severity level to the at least one of the plurality of computing services, the second severity level associated with a second operating condition of the at least one of the plurality of computing services.  
9.	(Original) The system according to claim 8, wherein, in response to detecting a failure of the at least one of the plurality of computing services, the electronic processor is further configured to select one of the first severity level and the second severity level based on an operating state of the at least one of the plurality of computing services associated with the failure.  
10.	(Canceled) 
11.	(Currently Amended) The system according to claim 1[[10]], wherein the one or more percentile thresholds includes a 25 percentile threshold, a 50 percentile threshold, a 75 percentile threshold, and a 95 percentile threshold.
12.	(Canceled)  
13.	(Canceled) 
14. 	(Currently Amended) A method of determining a severity level of a computing service, the method comprising:
receiving, with an electronic processor, telemetry data associated with one or more tenants of an online service, the online service providing services through a plurality of computing services;

for each of the plurality of computing services, assigning, with the electronic processor, a severity level to each computing service based on the number of accesses of each computing service during the predetermined time period relative to the number of accesses of another computing service included in the plurality of computing services during the predetermined time period; and
in response to detecting a failure of one of the plurality of computing services, initiating, with the electronic processor, a response to the failure based on the severity level assigned to the one of the plurality of computing services,
wherein assigning the severity level to each computing service based on the number of accesses of each computing service during the predetermined time period relative to the number of accesses of another computing service included in the plurality of computing services during the predetermined time period includes calculating a mean of the number of accesses of each of the plurality of computing services and assigning the severity level to each of the plurality of computing services based on a comparison of the number of accesses of each of the plurality of computing services to the mean.
15.	(Original) The method according to claim 14, the method further comprising normalizing the telemetry data based on at least one selected from a group consisting of a time of day, a day of a week, and a time of a year.  
16.	(Canceled) 
17.	(Original) The method according to claim 14, the method further comprising selecting the one or more tenants randomly from a plurality of tenants using the online service.

receiving telemetry data associated with one or more tenants of an online service, the online service providing services through a plurality of computing services;
calculating a number of accesses of each of the plurality of computing services during a predetermined time period, based on the telemetry data;
for each of the plurality of computing services, assigning a severity level from a plurality of predefined levels to each computing service based on the number of accesses of each computing service during the predetermined time period relative to the number of accesses of another computing service included in the plurality of computing services during the predetermined time period, wherein each plurality of predefined levels defines at least action to take in response to a subsequently-detected failure; and
in response to detecting a failure of one of the plurality of computing services, determining the severity level assigned to the one of the plurality of computing services and initiating the at least one action defined by the severity level assigned to the one of the plurality of computing services,
wherein the severity level assigned to at least one of the plurality of computing services is a first severity level associated with first operating condition of the at least one of the plurality of computing services and the set of functions further comprising assigning a second severity level to the at least one of the plurality of computing services, the second severity level associated with a second operating condition of the at least one of the plurality of computing services.
19.	(Canceled) 
20.	(Currently Amended) The non-transitory, computer-readable medium according to claim 18[[19]], the set of functions further comprising in response to detecting a 
21.	(New) A system for determining a severity level of a computing service, the system comprising:
an electronic processor configured to
receive telemetry data associated with one or more tenants of an online service, the online service providing services through a plurality of computing services;
calculate, based on the telemetry data, a number of accesses of each of the plurality of computing services during a predetermined time period by counting each access by a unique user during the predetermined time period;
for each of the plurality of computing services, assign a severity level to each computing service based on the number of accesses of each computing service during the predetermined time period relative to the number of accesses of another computing service included in the plurality of computing services during the predetermined time period; and
in response to detecting a failure of one of the plurality of computing services, initiate a response to the failure based on the severity level assigned to the one of the plurality of computing services, 
wherein the electronic processor is configured to assign the severity level to each computing service based on the number of accesses of each computing service during the predetermined time period relative to the number of accesses of another computing service included in the plurality of computing services during the predetermined time period by calculating a medium of the number of accesses of each of the plurality of computing services and assigning the severity level to each of the plurality of computing services based on a comparison of the number of accesses of each of the plurality of computing services to the medium.

			REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render the invention as recited in claims 1, 14, 18, and 21.

As to claim 1, Patil et al., (US PUB 2017/0250855 hereinafter Patil), Altmann et al., (US PUB 2006/0143028 hereinafter Altmann), Hegli et al., (US PUB 2003/0105863 hereinafter Hegli), Peng (US PUB 2015/0180732), and Sung (US PUB 2010/0098106 hereinafter Sung) do not teach the limitations of  “calculating one or more percentile thresholds based on the number of accesses of each of the plurality of computing services and assigning the severity level to each of the plurality of computing services based on a comparison of the number of accesses of each of the plurality of computing services to the one or more percentile thresholds”, when taken in the context of claims as a whole.    

As to claim 14, Patil et al., (US PUB 2017/0250855 hereinafter Patil), Altmann et al., (US PUB 2006/0143028 hereinafter Altmann), Hegli et al., (US PUB 2003/0105863 hereinafter Hegli), Peng (US PUB 2015/0180732), and Sung (US PUB 2010/0098106 hereinafter Sung) do not teach the limitations of “calculating a mean of the number of accesses of each of the plurality of computing services and assigning the severity level 
 
As to claim 18, Patil et al., (US PUB 2017/0250855 hereinafter Patil), Altmann et al., (US PUB 2006/0143028 hereinafter Altmann), Hegli et al., (US PUB 2003/0105863 hereinafter Hegli), Peng (US PUB 2015/0180732), and Sung (US PUB 2010/0098106 hereinafter Sung) do not teach the limitations of “wherein each plurality of predefined levels defines at least action to take in response to a subsequently-detected failure” and “wherein the severity level assigned to at least one of the plurality of computing services is a first severity level associated with first operating condition of the at least one of the plurality of computing services and the set of functions further comprising assigning a second severity level to the at least one of the plurality of computing services, the second severity level associated with a second operating condition of the at least one of the plurality of computing services”, when taken in the context of claims as a whole.


As to claim 21, Patil et al., (US PUB 2017/0250855 hereinafter Patil), Altmann et al., (US PUB 2006/0143028 hereinafter Altmann), Hegli et al., (US PUB 2003/0105863 hereinafter Hegli), Peng (US PUB 2015/0180732), and Sung (US PUB 2010/0098106 hereinafter Sung) do not teach the limitations of “calculating a medium of the number of accesses of each of the plurality of computing services and assigning the severity level to each of the plurality of computing services based on a comparison of the number of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Petersen, (US PUB 2010/0235495), discloses a method of load balancing, where each application server count all login requests received from each user to maintain and manage user activities with threshold (title, abstract, figures 1 – 6, and para. 0065, 0067, 0085, and 0086).
Borghetti, (US 2017/0124084), discloses a method for error severity ranking (title, abstract, and figures 1 – 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194